DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 18 recite, “ wherein the multi-process compositor includes a resource map which maps each of a plurality of resources, and maps respective nodes processes associated with respective ones of the plurality of resources.”
It is not clear what applicant wants to claim by “respective nodes processes associated with respective ones of the plurality of resources.”


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and  13-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Peuhkurinen (US Patent Publication: 20140313197, “Peuhkurinen”).

Regarding claim 14,  Peuhkurinen teaches,  A system  (Fig. 6) for generating one or more global scene graphs, the system comprising:
one or more computing devices (the computing device is the computing system of operating system 600.) configured to: 
load a plurality of processes and a multi-process compositor; ([0082]….“The method 100 comprises loading 105 the first process and the second process to a 3D display server of the computer system”. “the 3D display server being configured for constructing the 3D scene graph” the process that runs/controls at display server is the multi-process compositor as the process of the display server controls other processes.)
generate, for each respective one of the plurality of processes, a respective first end- point for a respective communication channel that is provided to the respective one of the plurality of processes; (Refer to Fig. 4, each of process p1 and P2 are connected with multi-process compositor through a communication channel which element 19.  Element 19 has one end-point  that attaches with P1. For P2 also there in one end-point  with P2.  “[0094] FIG. 4 shows a schematic diagram illustrating an exemplary scene graph 400 according to an implementation form. The scene graph 400 applies process separations 12, 13 connected to the display server 11. Scene graph node connections are shown with dotted lines. The two processes P1, P2 are attached to the display server 11 by a process separation interface 19 corresponding to the process separation 22 as described with respect to FIG. 3.”)
generate a respective second end-point for the respective communication channel that is provided to the multi-process compositor; (Refer to Fig. 4, each of process p1 and P2 are connected with multi-process compositor through a communication channel which element 19 or separation interface   Element 19 has one end-point  that attaches with  multi-process compositor or display server for P1.  For P2 also there in one end-point  with multi-process compositor.  “[0094] FIG. 4 shows a schematic diagram illustrating an exemplary scene graph 400 according to an implementation form. The scene graph 400 applies process separations 12, 13 connected to the display server 11. Scene graph node connections are shown with dotted lines. The two processes P1, P2 are attached to the display server 11 by a process separation interface 19 corresponding to the process separation 22 as described with respect to FIG. 3.”) and
establish, for each respective one of the plurality of processes, a session in the multi- process compositor through the respective communication channel. (Peuhkurinen [0089] discloses the multi-process compositor , the processor of the operating system where display server process runs, generates a communication process for the display server process. ……“[0089] Construction of the display server's scene graph can be described as follows: first, a display server process has to be started to provide service for the application processes.  Display server is running usually when operating system beneath it is running to make possible application process visualizations on the physical screen.” Then display server process (executed by the multi-process compositor instantiates communication process for discrete processes like P1 or P2……. See ([0094] discloses the head process display server instantiates the subprocesses P1 and P2 (discrete processes) through process separation 19 (communication channel through which data/resources are transferred) [0094]…. The two processes P1, P2 are attached to the display server 11 by a process separation interface 19 corresponding to the process separation 22 as described with respect to FIG. 3.” {0093]… 3D resources and the application 23 scene and data changes; i.e. handles or data itself, are transferred over the process separation 22.”)

Claim 1 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 14 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 14.

Regarding claims 2 and 15, Peuhkurinen teaches,  wherein the multi-process compositor stores each respective second end-point in a session corresponding to the respective one of the plurality of processes which has the respective first end-point. ( Fig. 4 has display server process which has second -end point  of a communication channel of each process P1 and P2.)

Regarding claim 13, Peuhkurinen teaches, wherein the plurality of processes include one or more head processes that define nodes and arcs of a global scene graph. (Refer to Fig.4 display server is the head process that defines the nodes and arcs of the scene graph. “[0057] According to a second aspect, the invention relates to an operating system for a 3D computer system, the operating system comprising: application software configured for attaching 3D resources to a set of application scene nodes and configured for separating a first process running in a first application context of the application software from a second process running in a second application context of the application software by connecting a first sub-set of the application scene nodes to the first process and connecting a second sub-set of the application scene nodes to the second process; a 3D display server configured for constructing a 3D scene graph based on the 3D resources of the application scene nodes”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5 and 16-18 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable over Peuhkurinen (US Patent Publication: 20140313197, “Peuhkurinen”) in view of Medles (US patent Publication: 20190103945, “Medles”).

Regarding claims 3 and 16,  Peuhkurinen  doesn’t expressly teach, wherein the session includes a resource map.
However, Medles teaches, a resource map (“[0060] In some implementations, processor 722 may be configured to determine a plurality of SPS resources or grant-free transmission resources. Processor 722 may further map the HARQ process IDs (e.g., 0, 1, 2 and 3) to the SPS resources. Each SPS resource may be associated with a HARQ process ID. More than one SPS resource may be specified within an SPS occasion. “)
As Peuhkurinen  teaches assigning resource to individual process  and each individual process communicates with multi-process compositor of display process, it would have been obvious to have assignment details of resource to processes in a resource map in the multi-process session as taught by Medles.
The motivation to the modification is that multi-process compositor can control the resource mapping and update as necessary.

Regarding claims 4 and 17,  Peuhkurinen  as modified by Medles teaches,  wherein the resource map includes identification values of respective ones of the plurality of processes assigned to nodes, and resources associated therewith. (Peuhkurinen creates the node for the process and assignment of resources per node. “[0057] According to a second aspect, the invention relates to an operating system for a 3D computer system, the operating system comprising: application software configured for attaching 3D resources to a set of application scene nodes and configured for separating a first process …… a 3D display server configured for constructing a 3D scene graph based on the 3D resources of the application scene nodes and for displaying the 3D scene graph on a screen; and a process separation interface between the application software and the 3D display server, the process separation interface being configured for separately loading the first process and the second process to the 3D display server.”
Medles teaches providing the resource map  identification of process (like 0, 1, 2, 3 or 4)  and corresponding resources. “[0060] In some implementations, processor 722 may be configured to determine a plurality of SPS resources or grant-free transmission resources. Processor 722 may further map the HARQ process IDs (e.g., 0, 1, 2 and 3) to the SPS resources. Each SPS resource may be associated with a HARQ process ID. More than one SPS resource may be specified within an SPS occasion. )

Regarding claims 5 and 18, Peuhkurinen doesn’t expressly teach,  wherein the multi-process compositor includes a resource map which maps each of a plurality of resources, and maps respective nodes processes associated with respective ones of the plurality of resources. 
Medles teaches, a resource map which maps each of a plurality of resources, and maps respective nodes processes associated with respective ones of the plurality of resources.  (“[0060] In some implementations, processor 722 may be configured to determine a plurality of SPS resources or grant-free transmission resources. Processor 722 may further map the HARQ process IDs (e.g., 0, 1, 2 and 3) to the SPS resources. Each SPS resource may be associated with a HARQ process ID. More than one SPS resource may be specified within an SPS occasion. “)
As Peuhkurinen  teaches assigning resource to individual process  and each individual process communicates with multi-process compositor of display process, it would have been obvious to have assignment details of resource to processes in a resource map in the multi-process compositor as taught by Medles.
The motivation to the modification is that multi-process compositor can control the resource mapping and update as necessary.



Allowable Subject Matter
Claims 6-12 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 and 19 are objected to be allowable because the combination of prior arts fails to expressly teach the limitation,  wherein the computing device is further configured  to send commands from the respective first end-point to the respective second end-point.
 Goeltzenleuchter et al. ( US patent Publication: 20030236800) teaches, wherein the computing device is further configured  to send commands from combiner to a individual process ([0018]….“Control application 30 transmits render command 90 to control application 60 of each render node 18 such that each corresponding render node 18 may render the designated portion of data. Control application 30 also generates and transmits a render command 91 to compositor 34 indicating the portion of data to be rendered by each designated render node 18 so that compositor 34 may correctly combine each of the rendered portions of data received from each corresponding render node 18.”)  but doesn’t expressly teach  sending commands from the respective first end-point to the respective second end-point .

Dependent claims 7-12 and 20-23 are also objected by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 570-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2619